DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.
	Response to Arguments	
Applicant’s amendments to claims 1-13 and claim 21, filed 6/4/2020, merit new grounds for rejection in view of a combination of Stivoric et al. (U.S. Patent Application Publication No. 2004/0039254,) Liu et al. (U.S. Patent Application Publication No. 2009/0059827,) and Ober (U.S. Patent No. 6,665,802).
Applicant’s remarks have been fully considered but appear to be directed to whether Baker teaches the newly amended claims. Therefore, these remarks are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric et al. (U.S. Patent Application Publication No. 2004/0039254,) hereinafter referred to as Stivoric; in view of Liu et al. (U.S. Patent Application Publication No. 2009/0059827,) hereinafter referred to as Liu; further in view of Ober (U.S. Patent No. 6,665,802,) hereinafter referred to as Ober.
Regarding claim 1, Stivoric teaches a vital-signs monitor (arm band sensor device 800) for a patient monitoring system (Fig. 3), comprising: 
a transceiver configured to transmit and receive wireless signals (¶[0147]) to a healthcare network (Fig. 3-4, ¶[0067]); 
a first sensor interface (Fig. 27); 
an internal sensor coupled to the first sensor interface, the internal sensor configured to measure a property of the vital-signs monitor (¶[0144] power level monitor); 
a second sensor interface (Fig. 27); 

an energy storage device (¶[0105] battery); 
wherein the transceiver, the first and second sensor interfaces, the energy storage device, the internal and patient sensors, and the monitor processor are each affixed within or on a housing (formed of at least a first layer attached to a second layer by a moisture and particulate resistant seal (¶[0144] hermetically sealed and comprised of at least two layers, notably any seal or housing is resistant to moisture and particulates when compared to no housing at all; see also ¶[0165] and Fig. 34 describing a sealed flexible patch housing), and 
a monitor processor connected to the transceiver, the energy storage device, the first sensor interface, and the second sensor interface (Fig. 27, element 900 processing unit)
wherein the energy storage device is configured to be suitable for mobile use on a user-worn device based on power management by the monitor processor (¶[0144] battery is small and lightweight in that it is located on portable patient monitor).
Stivoric further does not teach explicit power management algorithms on the vital-signs monitors, however, Stivoric does teach wherein: the processor is configured to selectably turn portions of the processor off and on and to selectably turn power off and on to at least a portion of a sensor interface and transceiver (¶[0111], ¶[0148]); and 
Attention is brought to the Liu reference, which teaches power management for wireless medical devices comprising, a processor (¶[0029]), a radio (¶[0029]), and a sensor interface (¶[0029]), wherein
the processor comprises a timer that is configured to time out after a specified time period and cause to turn on portions of the monitor processor, the sensor interface, and the transceiver that have been turned off and start a new timing period (¶[0078] “waking up” once per interval, where intervals are necessarily governed by a software timer and a “wakeup” is considered turning all pieces on), wherein the monitor processor is further configured to:
upon receipt of a command to upload a stored measurement data, transmit the stored measurement data in a pre-selected time slot assigned to the vital-signs monitor in a frame of a data stream of a bridge device, wherein the timer is synchronized among a plurality of vital-signs monitors in communication with the bridge device so that the pre-selected time slot is one among a plurality of time slots in the frame of the data stream assigned to the plurality of vital-signs monitors by the bridge device (Figs 3-5, one time slot interpreted as a single hop, ¶[0041]), and
the monitor processor is configured to, upon receipt of a sleep signal, turn off at least a portion of the monitor processor and turn off at least a portion of the sensor interface and transceiver (Figs. 3-5; sleep mode turns off transceiver and processor ¶[0029]);  

a battery (¶[0029]) selectively operably connected to the transceiver, sensor interface, and monitor processor (Fig. 6).
It would have been obvious to one of ordinary skill at the time of invention to modify the vital signs monitoring monitor of Kumar to include battery power management wireless transmission adapter for signal transmission and acquisition, as taught by Liu, as Liu teaches that doing so achieves significant energy efficiency (Liu ¶[0008]).
However, Stivoric and Liu in combination do not teach where a single processor shuts down a section of itself.
Attention is brought to the Ober reference, which teaches a monitor processor comprising first and second sections and a timer that is configured to time out after a specified time period and cause to turn on the first section of the monitor processor that has been turned off and start a new timing period (Table 8, 9 and Fig. 3-6); and 
the monitor processor is configured to, upon receipt of a sleep signal, turn off the first section of the monitor processor, and turn off the transceiver (Table 8, 9 and Fig. 3-6).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the monitor processor of Baker to incorporate additional power savings, as taught by Ober, because “(s)uch a configuration allows Subsystems to be added or deleted without changing the basic architecture of the power management 
Regarding claim 2, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Liu further teaches wherein the timer is configured to time out after a fixed period of time (¶[0030] random, coordinated, or interleaved wakeup schedule).
Regarding claim 3, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Ober further teaches wherein the timer is configured to provide a periodic interrupt signal that turns the first section of the monitor processor on when the first section of the monitor processor is off (watchdog timer 76, see Table 9).
Regarding claim 4, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 3.
Ober further teaches wherein a second section of the monitor processor puts the first section of the monitor processor to sleep at the end of a pre-selected time slot assigned to the vital signs monitor (Table 9, Idle).
Regarding claim 5, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 3.
Ober teaches the monitor further configured so that a rate of power consumption by the monitor while the first section of the monitor processor is turned off is lower than a rate of power consumption while the monitor processor is turned on (states described in Table 9).
Regarding claim 6, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Liu further teaches wherein data stream comprises a plurality of frames each having the same internal structure with the same pre-selected time slot for transmitting a signal to the vital-signs monitor (¶[0031] and ¶[0038]).
Regarding claim 7, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
The combination of Stivoric, Liu, and Ober teaches claim 7:
Baker further teaches the monitor configured to consume power at a first rate when the transceiver, the sensor interface, and the monitor processor are fully turned on and consume power at a second rate when the transceiver, the sensor interface, and the first section of the monitor processor are turned off, wherein the second rate is lower than the first rate (Figs. 3-5 sleep mode uses less power).
Ober further teaches further configured so that a rate of power consumption by the monitor while the first section of the monitor processor is turned off is lower than a rate of power consumption while the monitor processor is turned on (states described in Table 9)
Regarding claim 8, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Ober further teaches wherein: the monitor processor comprises a first clock and a second clock, the first clock consumes more power than the second clock, the first section of the monitor processor that is turned off comprises the first clock and the 
Regarding claim 9, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Liu further teaches wherein the timer is configured to run continuously and automatically start a new timing period when it times out (Figs. 3-5).
Regarding claim 10, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Stivoric further teaches wherein the patient sensor is configured to monitor at least one of an accelerometer, a temperature sensor, or an oxygen saturation sensor (Table 1, p. 4, plurality of sensors disclosed, see also specific embodiment Fig. 27 including accelerometer, ECG sensor, impedance sensor, etc. and ¶[0165] disclosed as additions to the embodiment of sensor device 800 and includes pulse oximetry).
Regarding claim 11, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Stivoric further teaches wherein the patient sensor is an external sensor that is operably coupled with the vital-signs monitor via one of a cable or a wireless coupling (¶[0149] additional wired sensors provided to sensor device 800).
Regarding claim 12, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Stivoric further teaches wherein the second sensor interface comprises an electronic component configured to perform one of generating an excitation signal to a sensor or providing a direct-current (DC) power to a sensor (Fig. 27, Voltage Regulator).
Regarding claim 13, Stivoric, as modified by Baker and Ober, teaches the vital-signs monitor of claim 1.
Stivoric further teaches wherein the second sensor interface comprises one of a signal generator for generating an excitation signal to the patient sensor, a voltage regulator for providing power to the patient sensor (Fig. 27, element 955 Voltage Regulator), an amplifier for amplifying a sensor signal from the patient sensor (Fig. 27, elements 930, 940 amplifiers), an analog-to-digital converter for digitizing an amplified sensor signal (Fig. 27, element 915 A/D converter), or a filter for filtering out noise from the patient sensor (Fig. 27, elements 925, 935 filters and ¶[0151]).
Regarding claim 21, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.
Stivoric further teaches wherein the monitoring processor is configured to send configuration information to an external device through the transceiver (¶[0133], ¶[0147]).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric et al. (U.S. Patent Application Publication No. 2004/0039254,) hereinafter referred to as Stivoric; in view of Liu et al. (U.S. Patent Application Publication No. 2009/0059827,) hereinafter referred to as Liu; further in view of Ober (U.S. Patent No. 6,665,802,) hereinafter referred to as Ober; further in view of Loncarevic (U.S. Patent Application Publication No. 2010/0052615,) hereinafter referred to as Loncarevic.
Regarding claim 14, Stivoric, as modified by Liu and Ober, teaches the vital-signs monitor of claim 1.

Stivoric does not teach wherein the internal sensor is configured to measure a board temperature of the printed circuit board vital signs monitor.
Attention is drawn to the Loncarevic reference, which teaches an internal sensor configured to measure a board temperature of the printed circuit board vital signs monitor (¶[0040], notably, this invention is directed to Lithium batteries, which is the battery type disclosed in Stivoric in the rejection of claim 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the internal battery sensor of Stivoric as modified to include temperature monitoring, as taught by Loncarevic, because Loncarevic teaches that it’s required to prevent damage to Lithium batteries (¶[0005], ¶[0029]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,943,305 to Ho teaches secured and unsecured communication between a hub and sensing node using a frame structure for power management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792